DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 5, filed 6/7/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections were obviated by amendments to claims 71, 72, and 85.  The claim objections of claims 71, 72, and 85 have been withdrawn. 
Applicant’s arguments, see page 5, filed 06/07/2022, with respect to 35 U.S.C 112 rejections have been fully considered and are persuasive.  The 35 U.S.C 112 rejections have been obviated due to the Applicant cancelling claims 73 and 79.  Therefore, the 35 U.S.C 112 rejections have been withdrawn. 

Allowable Subject Matter
Claims 69, 71-72, 74-75, 77-78, 80, and 85-86 allowed.
Regarding independent claims 69 and 75, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Alferness, Lee, and Gelfand) do not teach or render obvious an occlusion element configured to be placed inside a vena cava of a subject at a location that is upstream of junctions of the vena cava with all renal veins of the subject, and to partially occlude the vena cava at the location; one or more sensors configured to detect central venous pressure of the subject; and a computer processor configured to: receive the detected central venous pressure of the subject, detect that the central venous pressure of the subject is elevated based upon the detected central venous pressure, and modulate an extent to which the occlusion element occludes the vena cava at the location, at least partially responsively to the detected central venous pressure of the subject, effective to reduce renal venous pressure relative to the subject's central venous pressure.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 69 and 75.  Due to their dependency on independent claims 69 and 75, instant claims 71-74, 77-80, and 85-86 are also considered to contain potentially allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792